As filed with the Securities and Exchange Commission on August 20, Registration No.333-150175 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. AMENDMENT NO. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CONSOLIDATION SERVICES, INC. (Name of Registrant in its Charter) Delaware 5141 20-8317863 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2756 N. Green Valley Parkway, Suite 225 Henderson, NV 89014 Telephone: (702) 614-5333 Telecopier: (702) 614-5171 (Address and telephone number of principal executive offices) Johnny R.
